


110 HR 662 IH: Commission on Wartime Relocation and

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 662
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2007
			Mr. Becerra (for
			 himself, Mr. Honda, and
			 Mr. Cannon) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To establish a fact-finding Commission to extend the
		  study of a prior Commission to investigate and determine facts and
		  circumstances surrounding the relocation, internment, and deportation to Axis
		  countries of Latin Americans of Japanese descent from December 1941 through
		  February 1948, and the impact of those actions by the United States, and to
		  recommend appropriate remedies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commission on Wartime Relocation and
			 Internment of Latin Americans of Japanese Descent
			 Act.
		2.Findings and
			 purpose
			(a)FindingsBased
			 on a preliminary study published in December 1982 by the Commission on Wartime
			 Relocation and Internment of Civilians, Congress finds the following:
				(1)During World War
			 II, the United States—
					(A)expanded its
			 internment program and national security investigations to conduct the program
			 and investigations in Latin America; and
					(B)financed
			 relocation to the United States, and internment, of approximately 2,300 Latin
			 Americans of Japanese descent, for the purpose of exchanging the Latin
			 Americans of Japanese descent for United States citizens held by Axis
			 countries.
					(2)Approximately
			 2,300 men, women, and children of Japanese descent from 13 Latin American
			 countries were held in the custody of the Department of State in internment
			 camps operated by the Immigration and Naturalization Service from 1941 through
			 1948.
				(3)Those men, women,
			 and children either—
					(A)were arrested
			 without a warrant, hearing, or indictment by local police, and sent to the
			 United States for internment; or
					(B)in some cases
			 involving women and children, voluntarily entered internment camps to remain
			 with their arrested husbands, fathers, and other male relatives.
					(4)Passports held by
			 individuals who were Latin Americans of Japanese descent were routinely
			 confiscated before the individuals arrived in the United States, and the
			 Department of State ordered United States consuls in Latin American countries
			 to refuse to issue visas to the individuals prior to departure.
				(5)Despite their
			 involuntary arrival, Latin American internees of Japanese descent were
			 considered to be and treated as illegal entrants by the Immigration and
			 Naturalization Service. Thus, the internees became illegal aliens in United
			 States custody who were subject to deportation proceedings for immediate
			 removal from the United States. In some cases, Latin American internees of
			 Japanese descent were deported to Axis countries to enable the United States to
			 conduct prisoner exchanges.
				(6)Approximately
			 2,300 men, women, and children of Japanese descent were relocated from their
			 homes in Latin America, detained in internment camps in the United States, and
			 in some cases, deported to Axis countries to enable the United States to
			 conduct prisoner exchanges.
				(7)The Commission on
			 Wartime Relocation and Internment of Civilians studied Federal actions
			 conducted pursuant to Executive Order 9066 (relating to authorizing the
			 Secretary of War to prescribe military areas). Although the United States
			 program of interning Latin Americans of Japanese descent was not conducted
			 pursuant to Executive Order 9066, an examination of that extraordinary program
			 is necessary to establish a complete account of Federal actions to detain and
			 intern civilians of enemy or foreign nationality, particularly of Japanese
			 descent. Although historical documents relating to the program exist in distant
			 archives, the Commission on Wartime Relocation and Internment of Civilians did
			 not research those documents.
				(8)Latin American
			 internees of Japanese descent were a group not covered by the Civil Liberties
			 Act of 1988 (50 U.S.C. App. 1989b et seq.), which formally apologized and
			 provided compensation payments to former Japanese Americans interned pursuant
			 to Executive Order 9066.
				(b)PurposeThe
			 purpose of this Act is to establish a fact-finding Commission to extend the
			 study of the Commission on Wartime Relocation and Internment of Civilians to
			 investigate and determine facts and circumstances surrounding the relocation,
			 internment, and deportation to Axis countries of Latin Americans of Japanese
			 descent from December 1941 through February 1948, and the impact of those
			 actions by the United States, and to recommend appropriate remedies, if any,
			 based on preliminary findings by the original Commission and new
			 discoveries.
			3.Establishment of
			 the commission
			(a)In
			 generalThere is established the Commission on Wartime Relocation
			 and Internment of Latin Americans of Japanese descent (referred to in this Act
			 as the Commission).
			(b)CompositionThe
			 Commission shall be composed of 9 members, who shall be appointed not later
			 than 60 days after the date of enactment of this Act, of whom—
				(1)3
			 members shall be appointed by the President;
				(2)3
			 members shall be appointed by the Speaker of the House of Representatives, on
			 the joint recommendation of the majority leader of the House of Representatives
			 and the minority leader of the House of Representatives; and
				(3)3
			 members shall be appointed by the President pro tempore of the Senate, on the
			 joint recommendation of the majority leader of the Senate and the minority
			 leader of the Senate.
				(c)Period of
			 appointment; vacanciesMembers shall be appointed for the life of
			 the Commission. A vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment was made.
			(d)Meetings
				(1)First
			 meetingThe President shall call the first meeting of the
			 Commission not later than the later of—
					(A)60 days after the
			 date of enactment of this Act; or
					(B)30 days after the
			 date of enactment of legislation making appropriations to carry out this
			 Act.
					(2)Subsequent
			 meetingsExcept as provided in paragraph (1), the Commission
			 shall meet at the call of the Chairperson.
				(e)QuorumFive
			 members of the Commission shall constitute a quorum, but a lesser number of
			 members may hold hearings.
			(f)Chairperson and
			 vice chairpersonThe Commission shall elect a Chairperson and
			 Vice Chairperson from among its members. The Chairperson and Vice Chairperson
			 shall serve for the life of the Commission.
			4.Duties of the
			 Commission
			(a)In
			 generalThe Commission shall—
				(1)extend the study
			 of the Commission on Wartime Relocation and Internment of Civilians,
			 established by the Commission on Wartime Relocation and Internment of Civilians
			 Act—
					(A)to investigate and
			 determine facts and circumstances surrounding the United States' relocation,
			 internment, and deportation to Axis countries of Latin Americans of Japanese
			 descent from December 1941 through February 1948, and the impact of those
			 actions by the United States; and
					(B)in investigating those facts and
			 circumstances, to review directives of the United States Armed Forces and the
			 Department of State requiring the relocation, detention in internment camps,
			 and deportation to Axis countries of Latin Americans of Japanese descent ;
			 and
					(2)recommend
			 appropriate remedies, if any, based on preliminary findings by the original
			 Commission and new discoveries.
				(b)ReportNot
			 later than 1 year after the date of the first meeting of the Commission
			 pursuant to section 3(d)(1), the Commission shall submit a written report to
			 Congress, which shall contain findings resulting from the investigation
			 conducted under subsection (a)(1) and recommendations described in subsection
			 (a)(2).
			5.Powers of the
			 Commission
			(a)HearingsThe
			 Commission or, at its direction, any subcommittee or member of the Commission,
			 may, for the purpose of carrying out this Act—
				(1)hold such public
			 hearings in such cities and countries, sit and act at such times and places,
			 take such testimony, receive such evidence, and administer such oaths as the
			 Commission or such subcommittee or member considers advisable; and
				(2)require, by
			 subpoena or otherwise, the attendance and testimony of such witnesses and the
			 production of such books, records, correspondence, memoranda, papers,
			 documents, tapes, and materials as the Commission or such subcommittee or
			 member considers advisable.
				(b)Issuance and
			 enforcement of subpoenas
				(1)IssuanceSubpoenas
			 issued under subsection (a) shall bear the signature of the Chairperson of the
			 Commission and shall be served by any person or class of persons designated by
			 the Chairperson for that purpose.
				(2)EnforcementIn
			 the case of contumacy or failure to obey a subpoena issued under subsection
			 (a), the United States district court for the judicial district in which the
			 subpoenaed person resides, is served, or may be found may issue an order
			 requiring such person to appear at any designated place to testify or to
			 produce documentary or other evidence. Any failure to obey the order of the
			 court may be punished by the court as a contempt of that court.
				(c)Witness
			 allowances and feesSection 1821 of title 28, United States Code,
			 shall apply to witnesses requested or subpoenaed to appear at any hearing of
			 the Commission. The per diem and mileage allowances for witnesses shall be paid
			 from funds available to pay the expenses of the Commission.
			(d)Information from
			 Federal agenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to perform its duties. Upon request of the Chairperson of the
			 Commission, the head of such department or agency shall furnish such
			 information to the Commission.
			(e)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
			6.Personnel and
			 administrative provisions
			(a)Compensation of
			 membersEach member of the Commission who is not an officer or
			 employee of the Federal Government shall be compensated at a rate equal to the
			 daily equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which such member is engaged in the
			 performance of the duties of the Commission. All members of the Commission who
			 are officers or employees of the United States shall serve without compensation
			 in addition to that received for their services as officers or employees of the
			 United States.
			(b)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
			(c)Staff
				(1)In
			 generalThe Chairperson of the Commission may, without regard to
			 the civil service laws and regulations, appoint and terminate the employment of
			 such personnel as may be necessary to enable the Commission to perform its
			 duties.
				(2)CompensationThe
			 Chairperson of the Commission may fix the compensation of the personnel without
			 regard to chapter 51 and subchapter III of chapter 53 of title 5, United States
			 Code, relating to classification of positions and General Schedule pay rates,
			 except that the rate of pay for the personnel may not exceed the rate payable
			 for level V of the Executive Schedule under section 5316 of such title.
				(d)Detail of
			 government employeesAny Federal Government employee may be
			 detailed to the Commission without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
			(e)Procurement of
			 temporary and intermittent servicesThe Chairperson of the
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals that do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
			(f)Other
			 administrative mattersThe Commission may—
				(1)enter into
			 agreements with the Administrator of General Services to procure necessary
			 financial and administrative services;
				(2)enter into
			 contracts to procure supplies, services, and property; and
				(3)enter into
			 contracts with Federal, State, or local agencies, or private institutions or
			 organizations, for the conduct of research or surveys, the preparation of
			 reports, and other activities necessary to enable the Commission to perform its
			 duties.
				7.TerminationThe Commission shall terminate 90 days after
			 the date on which the Commission submits its report to Congress under section
			 4(b).
		8.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated such sums as may
			 be necessary to carry out this Act.
			(b)AvailabilityAny
			 sums appropriated under the authorization contained in this section shall
			 remain available, without fiscal year limitation, until expended.
			
